IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

BILLINGS DIVISION
UNITED STATES OF AMERICA, Case No. CR 19-51-BLG-SPW
Plaintiff, ORDER
-vs-
MICHAEL ALAN MCNULTY,
Defendant.

 

 

Upon the Defendant’s Motion to Seal Exhibits (Doc. 25), and good cause
appearing,

IT IS HEREBY ORDERED that Defendant Michael McNulty’s Motion to
Seal Exhibits (Doc. 25) (#24-1; 24-2; 24-3; 24-4; and 24-5) in connection with
Defendant’s Brief in Support of Motion to Suppress (Doc. 24) is GRANTED.

IT IS FURTHER ORDERED that the Clerk of Court file Defendant’s

exhibits (#24-1; 24-2; 24-3; 24-4; and 24-5) attached to Document 24 under seal.

Dated this AS day of July, 2019.

Lennar £2 Lalas

SUSAN P. WATTERS
United States District Judge
